Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
All objections and rejections under 35 USC 112(a) and 112(b) presented in the previous office action are withdrawn in view of the amendments filed 2/1/2022.
Claims 13-15, 18-20, 22-23 and 25-30 are allowed.
The methods of independent claim 13 defines over the prior art of record because the prior art does not teach, suggest, or render obvious a method for manufacturing food products as recited by claim 13, and particularly:
“C) dividing the co-extruded non-coagulated food product into individual food products and subjecting said individual food products to at least two successive airflows, the at least two successive airflows defining independent and separate drying phases and comprising independently controlled process conditions; 
wherein the at least two successive airflows are physically separate from each other and configured such that the individual food products are not fully coagulated after passing through the independent and separate drying phases; 
wherein an initial temperature of at least one of the at least two successive airflows is at least 98°C during at least one of the independent and separate drying phases; 
wherein a core temperature of the individual food products is less than 60°C after passing through each of the independent and separate drying phases; Application No.: 14/702,092 Art Unit: 1792 Attorney Docket No.: 21237.12.1 4/11 
wherein at least one of the at least two successive airflows comprises an air humidity of less than 25 grams of water per kilogram of air; 
wherein a flow direction of at least one of the at least two successive airflows is horizontal; 
wherein a liquid smoke treatment is performed on the individual food products between the at least two successive airflows, the at least two successive airflows occurring in first and second drying units, respectively.”
Wang et al. (US 6,419,968 B1) is the closest prior art of record. The reference teaches steps a) and b) as claimed. However, the reference teaches the sausages are dried, naturally smoked, and cooked in sequential order (figure 8; column 5 lines 16-27; column 8 lines 30-40). There is no suggestion to modify the process to include another drying phase after smoke application and before cooking. Therefore the prior art does not reasonably teach or suggest modifying Wang et al. to separate the drying component (and process) into “independent and separate drying phases…wherein the at least two successive air flows are physically separate from each other” to place a liquid smoking step in between said drying, and the sausage being uncoagulated after smoking as Wang teaches the food smoked in compartments 70-74 are subsequently cooked in adjacent compartment 76.
Independent claims 19 and 20 are allowable for the same reason stated above.
Additionally, Applicant’s arguments (2/1/2022; 2/16/2021) are persuasive.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338. The examiner can normally be reached 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN KIM/Examiner, Art Unit 1792